Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 5-8, 11-15, and 17-24 are pending.  Claims 3, 4, 9, 10, and 16, have been canceled.  Note that, Applicant’s amendment and arguments filed 9/8/21 have been entered.  
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2020.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 3/19/21 have been withdrawn:
None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 5-8, 11-15, 17-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al (US 2016/0095804) in view of Torres Rivera et al (US2016/0310377).
Xavier et al teach an aqueous cleansing composition containing from about 3% to about 14% by weight of at least one anionic surfactant that is not an alkyl sulfate or alkyl ether sulfate; from about 0.5% to about 8% by weight of at least one amphoteric surfactant; from about 0.01% to about 2% by weight of a thickener selected from a hydrophobically-modified acrylic acid based copolymer having a molecular weight from about 80,000 to about 2,500,000 grams per mole; from about 0.01% to about 2% by weight of at least one cationic conditioning agent; and optionally at least one nonionic surfactant.  See paras. 39-45.  Suitable anionic surfactants include acyl isethionates, acyl glycinates, acyl amino acids, acyl sarcosinates, etc.  See paras. 63-81.  Suitable amphoteric surfactants include betaines, sultaines, amphoacetates, amphoprionates, etc.  See paras. 82-97.  An additional thickening agent may be used in the compositions such as celluloses including hydroethylcelluloses, etc.  See paras. 115-135.  Suitable nonionic surfactants include alkyl polyglucosides, amine oxides, etc.  See paras. 200-210.  
Specifically, Xavier et al teach a compositions containing 3.5% of sodium lauroyl methyl isethionate, 0.34% sodium lauryl sulfoacetate, 0.86% disodium laureth sulfosuccinate, 1% sodium cocoyl glycinate, 1% decyl glucoside, 3.5% cocoamidopropyl betaine, 1% acrylates-beheneth-25 methacrylate copolymer, 0.58% amodimethicone, water, etc.  

Torres Rivera et al teach a method of treating the hair including applying to the hair a shampoo composition, rinsing the shampoo composition from the hair, etc.  The shampoo composition contains an anionic surfactant, one or more amphoteric, nonionic, or zwitterionic cosurfactants, and less than 0.25% of one or more shampoo high melting point fatty compounds.  See Abstract.  The cosurfactants may be used in amounts from 0.25% to 15% by weight.  Suitable amphoteric surfactants include sodium cocoamphoprionate, etc.  See paras. 31-34.  Suitable nonionic surfactants include alkyl polyglycosides, cocamide MIPA, lauramide MIPA, etc.  See paras. 36-41.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use cocoamphoprionate and/or cocoamide MIPA in the composition taught by Xavier et al, with a reasonable expectation of success, because Torres Rivera et al teach the use of cocoamphoprionate and/or cocoamide MIPA as suitable amphoteric surfactant and nonionic surfactants, respectively, in a similar composition and further, Xavier et al teach the use of amphopropionate surfactants and nonionic surfactants in general.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an acyl isethionate or salt thereof, an acyl amino acid or salt thereof, an amphoteric surfactant, .   
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Xavier et al in view of Torres Rivera et al, Applicant states that the combination of prior art does not disclose or teach formulating cleaning compositions to contain a weight ratio of one or more acyl isethionates, salts thereof, or a mixture thereof to one or more acyl amino acids, salts thereof, or a mixture thereof that is 4:1 to 6:1; or that the claimed ratio provides any particular benefit.  Additionally, Applicant states that the art does not suggest that the claimed ratio of components (i) to (ii) is a result-effective variable.   
In response, note that, as stated previously, the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Xavier et al in view of Torres Rivera et al are sufficient to suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).
	For example, Xavier et al clearly teach the use of from about 3% to about 14% by weight of at least one anionic surfactant, that is not an alkyl sulfate or alkyl ether sulfate, wherein suitable anionic surfactants include acyl isethionates, acyl glycinates, acyl amino acids, acyl sarcosinates, etc., which would clearly suggest, for example,
4% by weight acyl isethionates and 1% by weight acyl sarcosinates resulting in a ratio of 4:1 and would fall within the scope of the instant claims.  Note that, Xavier et al specifically teach that the compositions are free of alkyl sulfates and alkyl ether sulfates 
	Additionally, the Examiner asserts that Xavier et al teaches the use of acrylates-beheneth-25 methacrylate copolymer (See para. 113 of Xavier et al) which is the same as the acrylates-beheneth-25 methacrylate copolymer recited by instant claim 1 as a component (d), and would have the same properties thereof.  While Xavier et al do not specifically mention or discuss the conditioning properties of the acrylates-beheneth-25 methacrylate copolymer, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid  Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  
Also, the Examiner asserts that Torres Rivera et al is analogous prior art relative to the claimed invention and Xavier et al and that one of ordinary skill in the art clearly would have looked to the teachings of Torres Rivera et al to cure the deficiencies of Xavier et al.  Torres Rivera et al is a secondary reference relied upon for its teaching of an alkyl amphoprionates or an alkanolamide.  While Applicant states that Torres Rivera et al teach that alkyl sulfates and alkyl ether sulfates are the most required surfactants, Xavier et al is the primary reference and clearly teaches compositions which do not require sulfate surfactants. The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use cocoamphoprionate and/or cocoamide MIPA in the composition taught by Xavier et al, with a reasonable expectation of success, because Torres Rivera et al teach the use of cocoamphoprionate and/or cocoamide MIPA as suitable amphoteric surfactant and nonionic surfactants, respectively, in a similar composition and further, Xavier et al teach the use of amphopropionate surfactants and nonionic surfactants in general.  Thus, the Examiner asserts that the 
Further, Applicant states that comparative data has been provided in the instant specification and a Declaration submitted under 37 CFR 1.132 filed September 8, 2021, which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Example 2 of the instant specification and 132 Declaration provide data showing that the claimed invention provides unexpected and superior conditioning, smoothing, and frizz control properties in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification and 132 Declaration is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to any acyl isethionate or salt thereof in broad amounts, any acyl amino acid or salt thereof in broad amounts, any alkyl amphopropionate surfactant in broad amounts, any nonionic surfactant in broad amounts, a broad group of hydrophobicaly modified poly(meth)acrylates in broad amounts, and any silicone in broad amounts, while the instant claims provide data with respect to several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims). 
While Applicant states that data has been presented which shows that unexpected results are present in claimed compositions and that the results provided by Inventive Composition A should not be interpreted as applicable only to these specific types and amounts of components, the Examiner does not concur.  The Examiner maintains that data with respect to one specific embodiment is not sufficient to cover the fairly broad scope of the claimed invention, wherein various components differing in molecular structure 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/November 22, 2021